DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 1/12/21, including claims 1-30.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 17, 25-26, and 29 -30  are rejected under 35 U.S.C. 103 as being 
unpatentable over Jamadagni et al (20140254451), henceforth D1 in view of JOKINEN ( US 20100262690 ), henceforth, ‘690.
For claims 1, and 29, D1 discloses following limitations:
A method for wireless communications at a user equipment (UE), comprising: 
( D1: [0005] --- a method of selecting Discontinuous Reception (DRX) configuration in a user equipment, comprising: obtaining location and time information associated with a user equipment. [0001] The present invention generally relates to the field of wireless 
communication environment,  and more particularly relates to employing Discontinuous 
Reception (DRX) configurations in a wireless communication environment. )
receiving, at a processing layer of the UE, a plurality of sets of discontinuous reception cycle parameters from a corresponding plurality of applications at an application layer of the UE, 
(D1: [0005] and [0024] At step 308, the user equipment 104A determines one or more applications that are likely to be used when the user equipment 104A is located in the particular geographical location at the specific time using the monitored pattern of application usage. At step 310, the user equipment 104A selects a DRX configuration(s) suitable for the one or more applications that are likely to be used when the user equipment 104A is located in the particular geographical location at the specific time from a set of DRX configurations.)
determining, based at least in part on the plurality of sets of discontinuous reception 
cycle parameters, a common discontinuous reception cycle to satisfy each of the plurality of 
applications; and 
(D1: see abstract, selecting (determining ) at least one DRX configuration suitable for 
one or more applications  (Reads on “common discontinuous reception cycle to satisfy each of the plurality of applications”.)  miming on the user equipment from a plurality of DRX configurations based on location and time information.)
transmitting the common discontinuous reception cycle to one or more layers in the user plane protocol stack of the UE.
(‘D1: [0024] At step 312, the user equipment 104A transmits information associated with the selected DRX configuration(s) to the network entity 102.
D1 does not disclose following limitation, which is disclosed by ‘690, as follows:
wherein the processing layer is below the application layer and above a user plane protocol stack of the UE;
(‘690: [0065] In the above, the applications in the application layer may subscribe to one or more SAPs  ( Service access points) of control plane, user plane or both control and user plane protocol stacks. The data received via the SAPs is processed (Reads on processing layer below Application layer. Further both Application layer and processing layer  act before/above userplane protocol stack, reading on limitation:) in the application and may be provided to the recorder application via an API.  )
It is obvious to a person of ordinary skill before the date of invention to combine the limitation of D1for the advantage of power conservation.

For claim 29, D1 disclose following limitation: a processor, memory coupled with the processor; and instructions stored in the memory 
(D1: [0035] The memory 604 may be volatile memory and non-volatile memory. The 
memory 604 may include a DRX configuration module 614 for monitoring application usage 
pattern, selecting a DRX configuration based on geographic location and time information, 
transmitting information of the DRX configuration to the network entity 102 and using the DRX configuration during communication with the network entity 102, according to the embodiments illustrated in FIGS. 1 to 4. A variety of computer-readable storage media may be stored in and accessed from the memory elements. Memory elements may include any suitable memory device(s) for storing data and machine-readable instructions such as read only memory, random access memory, erasable programmable read only memory, electrically erasable programmable read only memory, hard drive, removable media drive for handling memory cards, Memory Sticks.TM., and the like.
Rest of limitations are same as in claim 1.

For claim 25, ’451 discloses following limitations:
A method for wireless communications at a base station,
(‘451: , see abstract, The method also includes transmitting information associated with the selected DRX configuration to a network entity so that the network entity applies the selected DRX configuration for the user equipment.)
Rest of limitations are same as in claim 1.

For claim 30, ’451 discloses following limitations: 
An apparatus for wireless communications at a base station, comprising: a processor,
 memory coupled with the processor; and instructions stored in the memory and executable by
 the processor to cause the apparatus to:
(‘451: [0035] The DRX configuration module 614 may be stored in the form of machine-
readable instructions on any of the above-mentioned storage media and is executable by the processor 602. For example, a computer program may include the machine-readable instructions capable of selecting a DRX configuration based on geographic location and time information, transmitting information of the DRX configuration to the network entity 102 and using the DRX configuration during communication with the network entity 102.)
Rest of claims are same as in claim 1.

For claim 2, ‘451 in view of ‘690 discloses all limitations of subject matter, as applied to preceding claim 1, 451 discloses following limitation:
wherein determining the common discontinuous reception cycle comprises: determining a common set of discontinuous reception cycle parameters that satisfy either individual discontinuous reception cycles associated with the plurality of sets of discontinuous reception cycle parameters or adjusted discontinuous reception cycles associated with adjusted sets of discontinuous reception cycle parameters.
  (‘451   (D1: see abstract, selecting (determining ) at least one DRX configuration suitable for one or more applications  (Reads on “common discontinuous reception cycle to satisfy each of the plurality of applications”.)  miming on the user equipment from a plurality of DRX configurations based on location and time information.) 

	For claim 3, ‘451 in view of ‘690 discloses all limitations of subject matter, as applied to 
preceding claim 1, 451 discloses following limitation:
	communicating, by the UE, with one or more other wireless communication devices in accordance with the common discontinuous reception cycle. 
	(‘451:[0031] In accordance with the foregoing description, if multiple applications are running the user equipment 104A, the user equipments 104A-N or the network entity 102 may choose a combination of multiple DRX configurations suitable for traffic characteristics associated with multiple applications.  In such a case, the user equipments 104A-N or the network entity generates a new DRX configuration by combining multiple DRX configurations).

	For claim 17 ,‘451 in view of ‘690 discloses all limitations of subject matter, as applied to preceding claim 1, further, ‘451 discloses following limitation:
    receiving an indication of an additional set of discontinuous reception cycle parameters from a base station, wherein the additional set of discontinuous reception cycle parameters pertains to communications between the UE and the base station, and wherein determining the common discontinuous reception cycle is further based at least in part on the indication. 
(‘451: [0025] At step 316, the network entity 102 sends an indication to the user equipment 104A that the selected DRX configuration is applied. Accordingly, the user equipment 104A uses the DRX configuration during connected mode of operation. [0031] In accordance with the foregoing description, if multiple applications are running the user equipment 104A, the user equipments 104A-N or the network entity 102 may choose a 
combination of multiple DRX configurations suitable for traffic characteristics associated with 
multiple applications. In such a case, the user equipments 104A-N or the network entity 
generates a new DRX configuration by combining multiple DRX configurations in addition to the set of DRX configurations. The user equipments 104A-N may indicate a combination DRX configuration or unique identifiers of the multiple DRX configurations to the network entity. In an example, the user equipment 104A may indicate to the network entity 102 that a DRX configuration that emerges from DRX configurations 2 and 3 is applicable. [0037] The transceiver 608 is configured for indicating information of selected DRX configuration to the network entity 102, and transmitting and receiving information/data to/from the network entity 102 according to the selected DRX configuration.

Claim 26 ise rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘690 as applied to preceding claim 25, as above,  and further in view of  Raghothaman et al (US 20140349694), henceforth , 694.
‘451 in view of ‘690 does not disclose following limitation, which is disclosed by ‘694, as follows:
wherein receiving the request comprises: receiving the request in a radio resource control configuration request.
(‘694: [0005] The H-WTRU (helper WTRU)  may receive a scheduling request from the T-WTRU (transmit/receive unit ) and transmit a radio resource control (RRC) connection request to a base station in response to receiving the scheduling request.
It would be obvious to a person of ordinary skill before the date of invention to have 
combined the limitation of ‘694 with those of ‘451 in view of ‘690 for the advantage of 
providing increased capacity to either device.
Allowable Subject Matter
Claims 4-16, 18-24, and 27-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 4 (claims 5-11 depend from claim 4);
wherein the processing layer is a side link layer, wherein receiving the plurality of sets of discontinuous reception cycle parameters from the corresponding plurality of applications comprises: receiving each of the plurality of sets of discontinuous reception cycle parameters via a respective discontinuous reception cycle request from a corresponding 6 application.
As recited by claim 12 (claims 13-16 depend from claim 12);
wherein the processing layer is a plurality of middleware layers, wherein receiving the plurality of sets of discontinuous reception cycle parameters from the corresponding plurality of applications comprises: receiving individual sets of discontinuous reception cycle parameters at respective middleware layers of the plurality of middleware layers from respective applications of the plurality of applications.

As recited by claim 18 (claim 19 depend from claim 18);
receiving an indication of an additional set of discontinuous reception cycle parameters from a base station, wherein the additional set of discontinuous reception cycle parameters pertains to communications between the UE and the base station; determining that the 
common discontinuous reception cycle does not satisfy the additional set of discontinuous 
reception cycle parameters; and transmitting a request, to the base station, for an updated set of additional discontinuous reception cycle parameters that are satisfied by the common discontinuous reception cycle.

As recited by claim 20 (claims 21-24 depend from claim 20);
transmitting a request to a base station for an additional set of uplink discontinuous reception cycle parameters that are satisfied by the common discontinuous reception cycle.

As recited by claim 27;
transmitting an indication of an additional set of discontinuous reception cycle parameters to the UE, wherein the additional set of discontinuous reception cycle parameters pertains to communications between the UE and the base station; receiving a request, from the UE, for an updated set of additional discontinuous reception cycle parameters that are satisfied by the common discontinuous reception cycle; and transmitting, to the UE, the updated set of additional discontinuous reception cycle parameters that are satisfied by the common discontinuous reception cycle.

As recited by claim 28;
receiving a request from the UE for an additional set of uplink discontinuous reception cycle parameters that are satisfied by the common discontinuous reception cycle.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.
 Worrall et al ( US 9894661) discloses A method of facilitating allocation of resources to 
support communication between user equipment and a base station of a wireless telecommunications network, user equipment, a method of allocating resources to support communication between user equipment and a base station of a wireless telecommunications network, a base station and computer program products are disclosed. The method of facilitating allocation of resources to support communication between a user equipment and a base station of a wireless telecommunications network comprises the steps of: determining a traffic profile, the traffic profile characterizing timing of traffic comprised of data packets transmitted between the user equipment and the base station due to an application being executed by the user equipment; and providing the traffic profile to the base station for use when allocating the resources to support communication between the user equipment and the base station during execution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. 
gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Nizar Sivji can be reached on 571-270-7462. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2647